EXHIBIT 10.4
 

 [swi_img001.jpg] Kim Dziuk
Vice President Human Resources
Swisher International Inc.


4725 Piedmont Row Drive
Suite 400
Charlotte, NC  28210


704-602-7135 Phone
877-7-SWISHER Toll Free
704-602-7980 Fax


kdziuk@swisherhygiene.com

 
June 1, 2012
 
Mr. Brian Krass


Dear Mr. Krass:


I am pleased to offer you employment as Senior Vice President and Chief
Financial Officer for Swisher International Inc.   The Chief Financial Officer
currently reports to Steven Berrard, Chief Executive Officer.  We would like for
you to begin employment as soon as possible but no later than June 11, 2012.


By accepting this position, you agree to work for Swisher International Inc.
full-time and follow company guidelines including signing a confidentiality and
non-compete agreement.  Please note that this offer is contingent upon a
successful background check including references, education, criminal, DMV, drug
testing, etc.


As an express condition of employment with Swisher International Inc., you are
not to violate any non-compete, non-disclosure or non-solicitation provisions of
any Agreement that you may have with former employers. No one from Swisher has
the authority to give you contrary instructions and any violation of the terms
of the Agreement would be cause for disciplinary action.  Since there is
uncertainty as to the enforceability or applicability of the applicable
provisions of any agreements that restrict your ability to work for a
competitor, you acknowledge that, in the event of a legal challenge to your
employment with Swisher, Swisher will have the unconditional rights to choose
whether or not to defend such an action against you, and well as whether or not
to modify or discontinue your employment.


The compensation for this position is as follows:

--------------------------------------------------------------------------------



Base Salary
$235,000 annually


Bonus
You will be eligible to participate in any bonus plan/program offered by the
company to employees of similar title.


Stock Incentive Plan
You will be eligible to participate in the Company’s Stock Incentive Plan as of
your first day of employment and shall be entitled to periodic grants consistent
with the Company’s policies generally applicable to its employees of comparable
rank and status.  You will initially receive a grant of Restricted Stock Units
and Non-Qualified Stock Options of two-times base salary; eighty (80) percent of
which will be Non-Qualified Stock Options, and twenty (20) percent Restricted
Stock Units.  The initial grant will be determined based on the closing price of
the stock on the day prior to your employment.   For example, if you started on
May 29, 2012, your initial grant would be 235,000 times 2 divided by $2.02 (the
close price of the stock as of 05/30/2012) = 232673 shares of stock;
approximately 186,138 of Stock Options and 46,535 of Restricted Stock
Units.   All stock awards are subject to the consent and approval of the
compensation committee.
 
Benefits
You will be eligible to participate in the Swisher sponsored benefit plans on
the first day of the month following 60 days of employment.




This offer is neither a contract of employment nor a legal document.  Employment
at Swisher International Inc. is voluntary.  Accordingly, you or Swisher can
terminate the relationship at will, with or without cause, at any time so long
as there is no violation of applicable federal or state law.
 
Chemical Programs                                Restroom
Sanitation                                Soap and
Paper                                          Floor
Mats                                Warewashing


 
 
 

--------------------------------------------------------------------------------

 


We are excited about the prospect of you joining the SWISHER TEAM.  Please
complete the second page of this letter and return to me at
kdziuk@swisherhygiene.com.  Please call me if you have any further questions.
 
Sincerely,


Kim Dziuk
Vice President Human Resources

















 
I accept                       X           decline __________________ the offer
of Senior Vice President and Chief Financial Officer made by Swisher
International Inc.
 
I am available to begin employment on  June 6,
2012                                                                                                                                .




 

/s/ Brian Krass   June 1, 2012    Brian Krass    Date

 


                                                                                                         
                                                            


















